PER CURIAM.
Defendant was convicted of violation of Jefferson Parish Ordinance #8053, Section 3-19, Paragraph 9 (allowing “B” drinking) and appeals.
Although it appears in the transcript of the trial that bills of exceptions were reserved, none were perfected as required by La.C.Cr.P. Arts. 844, 845. Therefore, we are limited on appeal to a review of errors discoverable on the face of the pleadings and proceedings. State v. Ash, 257 La. 337, 242 So.2d 535 (1971). We find none.
The conviction and sentence are affirmed.